DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/653930 filed on 10/15/2019.  Claims 1-16 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 2-8 and 10-16 currently recite conditional limitations that require the particular conditions to be met in order to perform a certain function. 
	Claim 3, for example, states that “if the first steering controller moves to an abnormal state” then the rest of the steering control device, regarding the second and third steering controllers, to generate corresponding target assistance current values and to provide corresponding inverter control signals to the second and third windings, respectively. 
	However, the broadest reasonable interpretation of the claim language is such that the condition is NOT MET and thus, the control of steering control that follows the conditional statements is meaningless. 
"If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (2016).
For examination purposes, however, citation references have been provided when applicable that most accurately depict the claimed invention assuming the condition IS MET. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-8 and 10-16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Per the broadest reasonable claim interpretation, above, when interpreted when the claimed conditions are not met, the claims are directed to no more than the base steering control system and method of the independent claims. Each of the dependent claims does not add any meaningful claim limitation when using the broadest conditional language interpretation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeshima US 2017/0349207 (“Maeshima”).

As to claims 1 and 9, Maeshima discloses a steering control device and method, comprising:
a first steering controller connected to a first winding of a steering motor (see at least Fig 3; element 61A; ¶63-70; the n-th current command value setting unit sets the current command value in the n-th control system);
a second steering controller connected to a second winding of the steering motor (see at least Fig 3; element 61B; ¶63-70; the n-th current command value setting unit sets the current command value in the n-th control system); and 
a third steering controller connected to a third winding of the steering motor (see at least Fig 3; element 61A; ¶63-70; the n-th current command value setting unit sets the current command value in the n-th control system1), 
wherein the first to third steering controllers monitor corresponding states and control the steering motor in accordance with a result of the monitoring (see at least Fig 3; Fig 7; ¶63-70; It is only required that as with each control system in the preferred embodiment described above, the n-th control system from the first to N-th control systems includes the n-th current command value setting unit, the n-th feedback controller, the n-th inverter drive circuit, the n-th inverter, the n-th current breaker, the n-th current detection circuit, and the n-th failure detector). 

As to claims 2 and 10, Maeshima discloses wherein, if all of the first to third steering controllers are in a normal state, 
the first steering controller generates a first assistance current corresponding to a first target assistance current value and provides the first assistance current to the first winding of the steering motor, 
the second steering controller generates a second assistance current corresponding to a second target assistance current value and provides the second assistance current to the second winding of the steering motor, and 
the third steering controller generates a third assistance current corresponding to a third target assistance current value and provides the third assistance current to the third winding of the steering motor, wherein the first to third steering controllers control an entire output of the steering motor by controlling outputs of the first to third windings of the steering motor in accordance with the first to third assistance currents (see at least Fig 3; Fig 7; ¶63-70; It is only required that as with each control system in the preferred embodiment described above, the n-th control system from the first to N-th control systems includes the n-th current command value setting unit, the n-th feedback controller, the n-th inverter drive circuit, the n-th inverter, the n-th current breaker, the n-th current detection circuit, and the n-th failure detector). 

As to claims 3 and 11, Maeshima discloses wherein, if the first steering controller moves to an abnormal state, 
the second steering controller generates the second inverter control signal corresponding to the second target assistance current value and provides the second inverter 15control signal to the second winding, and 
the third steering controller generates the third assistance current corresponding to the third target assistance current value and provides the third assistance current to the third winding, 20wherein the second and third steering controllers control the entire output of the steering motor by controlling the outputs of the second and third windings of the steering motor in accordance with the second and third assistance currents (see at least ¶63-70; The n-th current command value setting unit sets the current command value in the n-th control system. The n-th failure detector detects a failure in the n-th inverter or the n-th coil group. Only the operation in the control system where a failure has been detected is caused to fall back. Such a configuration can prevent the flow of excessive current through the inverter or the coil group in the normal control system due to the adverse effect of the failed control system can be prevented. Consequently, high rating components are not required to be used, and the motor drive device can be reduced in size and cost.).

As to claims 4 and 12, Maeshima discloses wherein the second and third target assistance current values are determined so as not to exceed maximum currents of the second and third steering controllers, respectively, and so that the entire output of the steering motor does not exceed an maximum output of the steering motor (see at least ¶63-70; The n-th current command value setting unit sets the current command value in the n-th control system. The n-th failure detector detects a failure in the n-th inverter or the n-th coil group. Only the operation in the control system where a failure has been detected is caused to fall back. Such a configuration can prevent the flow of excessive current through the inverter or the coil group in the normal control system due to the adverse effect of the failed control system can be prevented. Consequently, high rating components are not required to be used, and the motor drive device can be reduced in size and cost.).

As to claims 5 and 13, Maeshima discloses wherein the second and third target assistance current values are determined by reflecting the first target assistance 10current value in a case in which all of the first to third steering controllers are in the normal state to the second and third target assistance current values in a case in which all of the first to third steering controllers are in the normal state (See at least Fig 5, Fig 7; ¶63-70; The n-th current command value setting unit sets the current command value in the n-th control system. The n-th failure detector detects a failure in the n-th inverter or the n-th coil group. Only the operation in the control system where a failure has been detected is caused to fall back. Such a configuration can prevent the flow of excessive current through the inverter or the coil group in the normal control system due to the adverse effect of the failed control system can be prevented. Consequently, high rating components are not required to be used, and the motor drive device can be reduced in size and cost.).

As to claims 6 and 14, Maeshima discloses wherein, if a first controller controlling a first steering motor power supply of the first steering controller moves to an abnormal state, 
the second steering controller determines the second target assistance current value by a second controller, generates the second assistance current corresponding to the second target assistance current value by a second steering motor power supply, and provides the second assistance current to the second winding, 
the third steering controller determines the third target assistance current value by a third controller, generates the third assistance current corresponding to the third target assistance current value by a third steering motor power supply, and provides the third assistance current to the third winding, and the first steering controller receives the first target assistance current value determined by the second controller of the second steering controller or the third controller of the third steering controller, generates the first assistance current corresponding to the first target assistance current value by the first steering motor power supply, and provides the first assistance current to the first winding, wherein the first to third steering controllers control the entire output of the steering motor by controlling the outputs of the first to third windings of the steering motor in accordance with the first to third assistance currents (see at least ¶63-70; The n-th current command value setting unit sets the current command value in the n-th control system. The n-th failure detector detects a failure in the n-th inverter or the n-th coil group. Only the operation in the control system where a failure has been detected is caused to fall back. Such a configuration can prevent the flow of excessive current through the inverter or the coil group in the normal control system due to the adverse effect of the failed control system can be prevented. Consequently, high rating components are not required to be used, and the motor drive device can be reduced in size and cost.).

As to claims 7 and 15, Maeshima discloses if 20the first and second steering controllers move to an abnormal state, the third steering controller generates the third assistance current corresponding to the third target assistance current value and provides the third assistance current to the 25third winding, 82wherein the third steering controller controls the entire output of the steering motor by controlling the output of the third winding of the steering motor in accordance with the third assistance current (see at least ¶63-70; The n-th current command value setting unit sets the current command value in the n-th control system. The n-th failure detector detects a failure in the n-th inverter or the n-th coil group. Only the operation in the control system where a failure has been detected is caused to fall back. Such a configuration can prevent the flow of excessive current through the inverter or the coil group in the normal control system due to the adverse effect of the failed control system can be prevented. Consequently, high rating components are not required to be used, and the motor drive device can be reduced in size and cost.).

As to claims 8 and 16, Maeshima discloses wherein, if a first controller controlling a first steering motor power supply of the first steering controller and a second controller controlling a second steering motor power supply of the second steering controller move to an abnormal state, 
the third steering controller determines the third target assistance current value by a third controller, generates the third assistance current corresponding to the third target assistance current value by a third steering motor power supply, and provides the third assistance current to the third winding, 
the first steering controller receives the first target assistance current value determined by the third controller of the third steering controller, generates the first assistance current corresponding to the first target assistance current value by the first steering motor power supply, and provides the first assistance current to the first winding, 
the second steering controller receives the second target assistance current value determined by the third controller of the third steering controller, generates the second assistance current corresponding to the second target assistance current value by the second steering motor power supply, and provides the second assistance current to the second winding, wherein the first to third steering controllers control the entire output of the steering motor by controlling the outputs of the first to third windings of the steering motor in accordance with the first to third assistance currents (see at least ¶63-70; The n-th current command value setting unit sets the current command value in the n-th control system. The n-th failure detector detects a failure in the n-th inverter or the n-th coil group. Only the operation in the control system where a failure has been detected is caused to fall back. Such a configuration can prevent the flow of excessive current through the inverter or the coil group in the normal control system due to the adverse effect of the failed control system can be prevented. Consequently, high rating components are not required to be used, and the motor drive device can be reduced in size and cost.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Examiner Note: While only a first and second windings and corresponding controller are depicted in the Figures, the disclosure alludes to having an N number of corresponding controllers and windings on the motor, each performing the claimed functions.